Case 1:20-cv-02172-RM-NYW Document 17 Filed 09/15/20 USDC Colorado Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-02172-RPM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE, and
  ALISSIA ACKER, on behalf of themselves, and others similarly situated,

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO,
  INTERIM POLICE CHIEF VANESSA WILSON, in her official and individual capacities,
  F/N/U RODRIGUEZ, in her or his individual capacity,
  JOHN & JANE DOES 1-100, in their individual capacities,
  JOHN & JANE BOES 1-25, in their individual capacities,
  JOHN & JANE FOES 1-31, in their individual capacities,
  JOHN & JANE MOES 1-16, in their individual capacities,

         Defendants.


                        UNOPPOSED MOTION FOR EXTENSION OF
                          TIME TO RESPOND TO COMPLAINT


         Defendants, CITY OF AURORA and POLICE CHIEF VANESSA WILSON, by their

  attorneys, SGR, LLC, and pursuant to D.C.Colo.LCivR 6.1 and 7.1, hereby move the court for an

  order granting them an extension of time to respond to Plaintiffs’ Complaint.

         AND AS GROUNDS THEREFOR, Defendants state as follows:
Case 1:20-cv-02172-RM-NYW Document 17 Filed 09/15/20 USDC Colorado Page 2 of 4




          1.     This motion is unopposed. The undersigned have conferred with Plaintiffs’ counsel

  Andrew McNulty, who has authorized movants to advise the court that Plaintiffs have no objection

  to the relief sought herein.

          2.     On July 23, 2020, pursuant to Fed.R.Civ.P 4(d), Plaintiffs requested that these

  Defendants waive service of a summons. On July 28, 2020, Defendants executed waiver of service

  of summons forms. Accordingly, at present, Defendants response to Plaintiffs’ Complaint is due

  to be filed on or before September 21, 2020.

          3.     Plaintiffs have given notice that they intend to amend their Complaint to name

  additional defendants and assert claims against those newly named defendants. [See ECF 14]

  Given that a new amended pleading is soon to be filed, it would be unproductive for the Defendants

  to respond to the current complaint given that they will be required to replead upon filing of the

  amended complaint.

          4.     Plaintiffs advise that they expect to file their amended complaint by September 28,

  2020.

          5.     Based upon the above, Defendants move the court for an order extending the time

  for them to respond to Plaintiffs’ complaint until after Plaintiffs have filed their amended

  complaint. Defendants would then respond to the amended pleading in accord with the time frame

  established by Fed.R.Civ.P 15(a)(3).

          6.     Consistent with D.C.COLO.LCivR 6.1(c), this motion is being contemporaneously

  served on Defendants City of Aurora and Chief Vanessa Wilson.

          WHEREFORE, Defendants move the court for an order extending the time within which

  they are required to respond to Plaintiffs’ complaint until after Plaintiffs have filed their amended


                                                   2
Case 1:20-cv-02172-RM-NYW Document 17 Filed 09/15/20 USDC Colorado Page 3 of 4




  complaint and then responding to that amended complaint within the time frame established by

  Fed.R.Civ.P 15(a)(3).

                                                Respectfully submitted,


                                                /s/ Thomas S. Rice
                                                Thomas S. Rice
                                                SGR, LLC
                                                3900 East Mexico Avenue, Suite 700
                                                Denver, Colorado 80210
                                                Telephone: (303) 320-0509
                                                E-mail: trice@sgrllc.com


                                                /s/ Eric M. Ziporin
                                                Eric M. Ziporin
                                                SGR, LLC
                                                3900 East Mexico Avenue, Suite 700
                                                Denver, Colorado 80210
                                                Telephone: (303) 320-0509
                                                E-mail: eziporin@sgrllc.com


                                                /s/ Jonathan N. Eddy
                                                Jonathan N. Eddy
                                                SGR, LLC
                                                3900 East Mexico Avenue, Suite 700
                                                Denver, Colorado 80210
                                                Telephone: (303) 320-0509
                                                E-mail: jeddy@sgrllc.com

                                                Attorneys for Defendants,
                                                City of Aurora, Colorado, and
                                                Interim Police Chief Vanessa Wilson




                                               3
Case 1:20-cv-02172-RM-NYW Document 17 Filed 09/15/20 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 15th day of September, 2020, I electronically filed a
  true and exact copy of the above and foregoing with the Clerk of Court using the CM/ECF system
  which will send notification of such filing to the following:

  Mari Newman
  Andy McNulty
  Killmer, Lane & Newman, LLP
  Email: mnewman@kln-law.com
  Email: amcnulty@kln-law.com
  Attorneys for Plaintiffs

                                                    /s/ Tammy Stephenson
                                                    Legal Secretary
                                                    E-Mail: tstephenson@sgrllc.com




                                                4
